                     Southern District of Texas
          Case 20-34879&/>ED
                            Document 65 Filed in TXSB on 10/20/20 Page 1 of 1
                        October 20, 2020
                David J. Bradley, Clerk of Court

UNITED STATES BANKRUPTCY COURT                                         SOUTHERN DISTRICT OF TEXAS


                                          MOTION AND ORDER
                                      FOR ADMISSION PRO HAC VICE

          Division                 Houston                 Main Case Number              20-34879
          Debtor             In Re:                           Eagle Pipe, LLC

This lawyer, who is admitted to the State Bar of                  New York                   :

                       Name                              Angela J. Somers
                       Firm                              Reid Collins & Tsai LLP
                                                         810 Seventh Avenue, Suite 410
                       Street                            New York, New York 10019
                 City & Zip Code                         212-344-5200
                    Telephone                            New York #2130839
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                                        Boomerang Tube, LLC

 Dated: 10/20/2020                         Signed: /s/ Angela J. Somers




 COURT USE ONLY: The applicant’s state bar reports their status as:           Currently Registered .



 Dated:       10/20/2020                   Signed:s| M. Mapps
                                                          Deputy Clerk



                                                      Order


                                      This lawyer is admitted pro hac vice.

Dated:
                                                            United States Bankruptcy Judge
